DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
 
Claims 21-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. 10,531,183. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of US Patent No. 10,531,183disclose every limitation of claims 1-12 in the instant application.
Claims 32-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent 10,531,183. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-7 of US Patent No. 10,531,183 disclose every limitation of claims 13-18 in the instant application.
Claims 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of US Patent No. 10,531,183. Although the claims at issue are not identical, they are not patentably distinct from each other because .
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent No. 10,743,106. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of US Patent No. 10,743,106 disclose every limitation of claims 1-12 in the instant application.
Claims 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent No. 10,848,858. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of US Patent No. 10,848,858 disclose every limitation of claims 13-18 in the instant application.
Claims 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of US Patent 10,848,858. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of US Patent No. 10,848,858 disclose every limitation of claims 19-20 in the instant application.

For Example see below:
Instant Application
US Patent No. 10,848,858
21. (New) An acoustic waveguide for a use with a first driver that generates first sound signals in a first range of frequencies and a second driver that generates second sound signals in a second range of frequencies, the acoustic waveguide comprises: a first mounting portion that connects to the first driver in a first orientation; a second mounting portion spaced apart from the first mounting portion and that connects to the second mounting location in a second orientation not parallel with the first orientation; a first plurality of sound channels coupled to a front portion of the acoustic waveguide and to the first mounting portion, wherein the first plurality of sound channels are configured to carry the first sound signals from the first driver to the front portion of the acoustic waveguide; and a second plurality of sound channels coupled to the front portion and to the second mounting portion, wherein the second plurality of sound channels are isolated from the first plurality of sound channels and are configured to carry the second sound signals from the second driver to the front portion of the acoustic waveguide, wherein the first and second sound signals exit the waveguide through the front portion of the acoustic waveguide.
. An acoustic waveguide for a use with a first driver that generates first sound signals in a first range of frequencies and a second driver that generates second sound signals in a second range of frequencies, the acoustic waveguide comprises: a first mounting portion that connects to the first driver at least partially in a first plane; a second mounting portion spaced apart from the first mounting portion and that connects to the second mounting location at least in a second plane, wherein the first and second planes are not parallel; a first plurality of openings in a front surface of the acoustic waveguide; a second plurality of openings in the front surface of the acoustic waveguide, wherein the first plurality of openings is interleaved with the second plurality of openings; a first plurality of sound channels coupled to the first plurality of openings and to the first mounting portion, wherein the first plurality of sound channels are configured to carry the first sound signals from the first driver to the first plurality of openings; and a second plurality of sound channels coupled to the second mounting portion and the second plurality of openings, wherein the second plurality of sound channels are interleaved with and isolated from the first plurality of sound channels and are configured to carry the second sound signals from the second driver to the second plurality of openings.
An acoustic waveguide assembly, comprising: a first driver that generates first sound signals; a second driver that generates second sound signals; an acoustic waveguide comprising: a first mounting portion connected to the first driver at a first orientation; a second mounting portion spaced apart from the first mounting portion and connected to the second mounting location a second orientation different than the first orientation; a first plurality of sound channels coupled to the first mounting portion and configured to carry the first sound signals away from the first driver; and a second plurality of sound channels coupled to the second mounting portion and configured to carry the second sound signals away -4- 29671-8055.US03/149460950.1Application No.: UNKNOWNDocket No.: 029671-8055.USO3 Preliminary Amendment under 37 CFR 1.115 from the second driver, wherein the second plurality sound channels are isolated from the first plurality of sound channels.

. An acoustic waveguide for a use with a first driver that generates first sound signals in a first range of frequencies and a second driver that generates second sound signals in a second range of frequencies, the acoustic waveguide comprises: a first mounting portion that connects to the first driver at least partially in a first plane; a second mounting portion spaced apart from the first mounting portion and that connects to the second mounting location at least in a second plane, wherein the first and second planes are not parallel; a first plurality of openings in a front surface of the acoustic waveguide; a second plurality of openings in the front surface of the acoustic waveguide, wherein the first plurality of openings is interleaved with the second plurality of openings; a first plurality of sound channels coupled to the first plurality of openings and to the first mounting portion, wherein the first plurality of sound channels are configured to carry the first sound signals from the first driver to the first plurality of openings; and a second plurality of sound channels coupled to the second mounting portion and the second plurality of openings, wherein the second plurality of sound channels are interleaved with and isolated from the first plurality of sound channels and are configured to carry the second sound signals from the second driver to the second plurality of openings.
an acoustic waveguide for a use with a first driver that generates first sound signals and a second driver that generates second sound signals, the method comprises: forming a first mounting portion configured to connect to the first driver in a first orientation; forming a second mounting portion spaced apart from the first mounting portion and configured to connect to the second mounting location in a second orientation not parallel with the first orientation; and forming a body portion coupled to the first and second mounting portions, wherein the body has: a first plurality of sound channels coupled to a front portion of the body portion and to the first mounting portion, wherein the first plurality of sound channels are configured to carry the first sound signals from the first driver to the front portion; and a second plurality of sound channels coupled to the front portion and to the second mounting portion, wherein the second plurality of sound channels are isolated from the first plurality of sound channels and are configured to carry the second sound signals from the second driver to the front portion, wherein the first and second sound signals exit the waveguide through the front portion of the acoustic waveguide.

. An acoustic waveguide for a use with a first driver that generates first sound signals in a first range of frequencies and a second driver that generates second sound signals in a second range of frequencies, the acoustic waveguide comprises: a first mounting portion that connects to the first driver at least partially in a first plane; a second mounting portion spaced apart from the first mounting portion and that connects to the second mounting location at least in a second plane, wherein the first and second planes are not parallel; a first plurality of openings in a front surface of the acoustic waveguide; a second plurality of openings in the front surface of the acoustic waveguide, wherein the first plurality of openings is interleaved with the second plurality of openings; a first wherein the first plurality of sound channels are configured to carry the first sound signals from the first driver to the first plurality of openings; and a second plurality of sound channels coupled to the second mounting portion and the second plurality of openings, wherein the second plurality of sound channels are interleaved with and isolated from the first plurality of sound channels and are configured to carry the second sound signals from the second driver to the second plurality of openings.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651